LEE, J.
In this dissolution of a ten-year marriage, the sole issue is the division of the marital assets. The evidence showed that the personal property1 was worth approximately $28,000 and that the family home had a net worth of like amount. Husband received the bulk of the personal property and the home, subject to a lien on the home in favor of the wife in the sum of $12,500 payable not later than August 1, 1981. Both parties were ordered to pay certain debts incurred prior to separation. Husband was ordered to pay $40 per month child support. The wife contends that the property division was inequitable. During opening statements, counsel for both parties had suggested that the property be "divided 50-50” and wife asked for child support under a proposed split custody of the two children.
We do not think that the trial court’s award to the wife was sufficient. McCoy and McCoy, 28 Or App 919, 927-28, 562 P2d 207 (1977). We modify the decree by increasing wife’s judgment lien against the home to $20,000. In all other respects, the trial court decree is affirmed.
Affirmed as modified. Costs to appellant.

 The personal property inter alia included a jet boat, shares in a closely held family corporation and certain retirement funds, as well as an antique car together with equipment for restoring vintage cars.